Title: To James Madison from Richard O’Brien, 7 July 1802
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir,
						Algiers the 7th. of July 1802.
					
					This morning The dey desired the American drogerman to inform me to write and directly 

Bring to Algiers The large Ship, The  Washington, that he the dey would Send her to 

Constantionople to bring to Algiers A Quantity of masts and other articles.
					
I desired My respectfull Compliments, to The dey to inform him That The Public Ships of the United 

States, was to do the business of The Govt. They belonged to, and that we had made no Stipulation, 

That they were subservant, to The orders, of the dey, &c.
					The dey desired to inform me that I was impertinent, That he requird me to write.  I answered I would 

write but had no idea that The deys request, would be Complied with, And that at least, it would 

require Eight Months, before that, An answer Could be procured from the Govt. of The united States.  

The dey desired I would write And procure him an ansr. as Soon as posible.
					Had I given way to my feelings on this Occasion, it would lead to a Sudden rupture.  Are we 

prepared for the Event.  I therefore, State this Circumstance to The Govt. of the UStates.  Force only 

can Errace those ideas from the Brain of the dey & Regency  With The ansr. it will be requisite we have 

force ready to act, our Commerce to use the greatest precaution, and if the dey does not renounce his 

	Don  Quixotte Ideas, for us to withdraw our affairs, & war to be The result.
					It is 18 months, that the dey has been ordering The deans to Bring Vessels to go for those Masts &c.  

They have Bribed of his ideas.  They now have attacked me and I thus Sir detail to you  Respectfully yr 

most Obt. Servt.
					
						Richd. OBrien
					
					
						ALGRS. the 13th. July—
						U States
						On the 26th. ultimo, arrived a tripoline Corsair Bringing with her as prizes, The Philadelphia Brig Franklin Capt. Morris Crew 9.  This Vessel Sailed from Marseilles the 8th. of June Was Captured the 15th. adjacent to Carthagena.
						I Claimed the Vessel Cargo & Crew of this govt. as the Gaurentee of our treaty with Tripoli, but to no Effect.  I requested the interferance of the regency to ransom the Brig Cargo and Crew but Could not prevail on this Govt. to do me that favour although Sollicited in The name and behalf of the United States.  As yet I have a distant hope.
						Spanish
						On the 16th. of June Came adjacent to Algiers 3 Spanish first rate Ships and 2 frigates.  They threatened to Blockade & war and demanded Vessels & Cargoes Captured by the Algerines.  After all this The dey threatened Spain with war and peace was Continued on the following Terms.
						1st.  Spain to pay the dey directly 60 Thsd. dollars.
						2d.  To the Ministry & Jew directory  30 Thsd. ditto.
						3d.  The new Consul to bring prests. 42 Thsd. dollars amt.
						4th.  Spain to renounce their Claim of Vessels & Cargoes.
						5th.  The Spanish fleet to Quit directly The View of Algrs.
						The 1st. 4th. & 5th. was immediatly Complied with.
						British—
						22d. June The dey gave Audience to The British Consul and to Sir Robt. Barlow of a 74 & to The Capt. of a frigt.  The dey Called Consul & all infidels demands That The British will Change their pass, bring The dey his old Claim of 187 thousd. dollars & if those terms was not Complied with in 5 Months, he the Potent Dey would make war with the British.  His Efforts would be like unto a wasp disturbing The repose of a lion.
						french
						On the 30th. of June, the dey declared to Thanville the agent of Bonapart, That he demanded The 200 thsd. dollars borrowd. 6 years past by the french Ambasador, of the late dey on Account of The Ex Directory, and allso, the 300 Thsd. dollars which The Said Thanvill promised the dey upwards of 2 Yrs. past for the peace.  The dey has given the french Agent 40 days to Comply with These demands—& if not War  War  War; & what do you now think of The Potent Dey of Algiers.
						On the Evening of the 7th. of July, the dey Sent for the american drogerman told him that he had Considered that America was a great distance of, & That The Consul need not write to his Government, as the dey requested in the Morning that the dey would Speak & demand the favour of the Consul of a nation More adjacent then The Americans, &c. that would Consider it as A favour to Oblige him.  I very much thanked The dey, & hoped he would allways, have the like Consideration.  I since hear That The dey has made the demand of The Spaniards & deans. Yrs. &c
					
					OBrien
					
						this Regency & tunis is on the Verge of a war.  this is good news.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
